Title: John Adams to Abigail Adams, 31 December 1798
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia Decr 31. 1798
          
          I hope you have health enough to bear to share with me some of my Griefs. I have determined to do a Thing this day, which puts my Phylosophy to a Tryal. The Lt Gen. and Major Generals have recommened Col Smith to the Command of a Regiment. This is a Degradation of him to which I would not consent, without his Consent. I have written to him hoping that he would forbid the nomination. But his Pride is humbled to that degree that he writes me he will accept. It would give me less Pain to follow him to the Grave: but I know not but he and his Connections would blame me, if I refused, and I have concluded to send in the nomination. His situation will be miserable, under the Command of his former equals and Inferiours. The Prejudices against him are such that I think it problematical whether the Senate will not again Negative him, and I am sure if they do it will give me no pain. If he has forfeited his Character for Integrity and Honor he ought not to have a Regiment: if he has not he deserves a Brigade, and more.— Happy Washington! happy to be Childless! My Children give me more Pain than all my Ennemies. If Smith has forfeited his Honor, I wish some kind friend would have given me the Facts and the Proof.— In such a Case I would not nominate him to be a Lt.— But no such fact or Proof has been presented to me.
          There was not a Line of Recommendation of W. Smith to be Loan officer of N. Carolina. But if there had been many I could not have nominated him. There were as many Candidates as for the Treasury of the Mint and these among the most respectable Natives of the state.
          I long to hear of Thomas.— Providence has preserved your Family you say. Ay and in many more and much greater dangers at sea, than you have any Idea of. Why Should I distrust? I do not. I have been preserved, almost miraculously preserved, I hope for some good— and not merely to be punished with the Knowledge of the Disgrace of my Children. My Grand Children I see are destined to be the poorest Objects in the Community. Partly in Grief and partly in Indignation, I am your ever affectionate
          
            J. A
          
         